DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on July 29th, 2020.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4th, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 364 in Fig 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Claims 1 and 10 of this application is patentably indistinct from claim 10 of Application No. 16/942,241. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/942,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
In regards to claim 1:
Copending application (16/942,241)
Current claims
10.   A machine adapted for operation powered by any one of a plurality of interchangeable power sources the machine comprising:
1.  A machine adapted for operation powered by any one of a plurality of interchangeable power sources, the machine comprising:
an undercarriage configured for supporting ground engagement members that propel the machine
an undercarriage configured for supporting ground engagement members that propel the machine;
an upper structure rotatably supported on the undercarriage, the upper structure comprising a swing frame, the swing frame being configured for supporting an operator cab, any one of the plurality of interchangeable power sources, hydraulic components, and electrical components;
an upper structure rotatably supported on the undercarriage, the upper structure comprising a swing frame, the swing frame being configured for supporting an operator cab, any one of the plurality of interchangeable power sources, hydraulic components, and electrical components;
a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the one of a plurality of interchangeable power sources, with the one power source being partially accommodated within the hollowed out portion of the counterweight…
and a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting any one of the plurality of interchangeable power sources, with the one power source being partially accommodated within the hollowed out portion of the counterweight.


In regards to claim 10, the claim recites analogous limitations to claim 1, and is therefore provisionally rejected on the same premise.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-9, 11, 13, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2, 4, 7, 9, 11, 13, 16, 18, and 20, “a ladder side skirt” is unclear as there is no clear definition of this term, nor is it a term that is well known within the art of the invention, rendering the claim indefinite.  For examination purposes, the term is being interpreted as being the swing frame having left and right edges such as that for parts 314 and 312.  
In regards to claims 8 and 17, the claims are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2020056152; hereinafter Ishii; already of record from IDS) in view of Sun et al. (CN 204753679; hereinafter Sun; already of record from IDS).
In regards to claim 10, Ishii discloses of a machine adapted for operation powered by a [power source] (Abstract, Fig 1), the machine comprising:
an undercarriage configured for supporting ground engagement members that propel the machine (Fig 1, Para 0016);
an upper structure rotatably supported on the undercarriage, the upper structure comprising a swing frame, the swing frame being configured for supporting an operator cab, the [power source], hydraulic components, and electrical components (Fig 1, Para 0019, 0022-0024), ; and
a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the [power source], with the [power source] being partially accommodated within the hollowed out portion of the counterweight (Para 0019-0020, 0022, 0024, 0030-0031, Figs 8-9).

However, Ishii does not teach of the power source being a battery; and
a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the battery, with the battery being partially accommodated within the hollowed out portion of the counterweight.  

Sun, in the same field of endeavor, teaches of the power source being a battery (Page 2 Para 0002-0003, 0017, claim 1, Fig 4); and
a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the battery, with the battery being partially accommodated within the hollowed out portion of the counterweight (Page 2 Para 0002-0003, 0017, claim 1, Fig 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a machine adapted for operation powered by a power source, as taught by Ishii, to include the power source being a battery, as taught by Sun, in order to integrate the battery into the balance weight and to ease the process of replacing the battery (Sun Page 2 Para 0002).
In regards to claim 11, Ishii in view of Sun teaches of the machine according to claim 10, wherein the swing frame further includes a ladder side skirt on each of opposite, lateral sides of the center core portion (Ishii Para 0018, Figs 8-9).
In regards to claim 12, Ishii in view of Sun teaches of the machine according to claim 10, wherein the center core portion includes parallel, longitudinally arranged vertical ribs on opposite, lateral sides of the center core portion (Ishii Figs 8-9, Para 0018), and
a plurality of vibration-isolating mounting pads configured for mounting the battery and isolating the battery from vibrations generated during operation of the machine (Sun Page 2 Para 0005, 0019).
The motivation for combining Ishii and Sun is the same as that recited for claim 10 above.  
In regards to claim 13, Ishii in view of Sun teaches of the machine according to claim 10, wherein the swing frame further includes a ladder side skirt on each of opposite, lateral sides of the center core portion, and the center core portion of the swing frame extends below each of the ladder side skirts to lower the center of gravity of the battery mounted on the swing frame (Ishii Para 0018, Figs 8-9).
In regards to claim 14, Ishii in view of Sun teaches of the machine according to claim 10, wherein a plurality of vibration-isolating pads are disposed on the center core portion of the swing frame adjacent the hollowed out portion of the counterweight (Sun Page 2 Para 0005, 0019, Fig 4).
The motivation for combining Ishii and Sun is the same as that recited for claim 10 above.  
In regards to claim 15, Ishii in view of Sun teaches of the machine according to claim 10, wherein the hollowed out portion of the counterweight extends to both sides of the center core portion of the swing frame (Para 0019-0020, 0022, 0024, 0030-0031, Figs 8-9).
In regards to claim 16, Ishii in view of Sun teaches of the machine according to claim 10, wherein the swing frame further includes a ladder side skirt on each of opposite, lateral sides of the center core portion, the swing frame being configured for supporting the battery, and the ladder side skirts being configured for supporting the hydraulic components and the electrical components on portions of the ladder side skirts spaced away from the center core portion to increase the amount of room for mounting the battery on the center core portion (Ishii Para 0018, Figs 8-9, Para 0019, 0022-0024, Page 2 Para 0002-0003, 0017, claim 1, Fig 4).
The motivation for combining Ishii and Sun is the same as that recited for claim 10 above.  
In regards to claim 17, Ishii in view of Sun teaches of the machine according to claim 16, wherein the center core portion includes parallel, longitudinally arranged vertical ribs on opposite, lateral sides of the center core portion (Ishii Figs 8-9, Para 0018), and
a plurality of vibration-isolating mounting pads configured for mounting the battery (Sun Page 2 Para 0005, 0019, Fig 4).
The motivation for combining Ishii and Sun is the same as that recited for claim 10 above.  
In regards to claim 19, the claim recites analogous subject matter to claim 10 and is rejected on the same premise, but further teaches one of a plurality of interchangeable, full size power sources, and select, temporary operations during one or more of manufacturing of the machine, loading of the machine, shipping of the machine, or delivery of the machine, wherein the select operations are powered by a temporary battery with a smaller power capacity than the one of the plurality of full size power sources (Sun Page 2 Para 0002-0003, 0017, claim 1, Fig 4; wherein Sun teaches of a battery being able to be replaced, where one battery is designated as a temporary battery and another is a full size battery).
In regards to claim 20, the claim recites analogous limitations to claim 16, and is therefore rejected on the same premise.  
In regards to claims 1-8, the claims recite analogous limitations to claims 10-17, respectively, and are therefore rejected on the same premise.  
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Sun as applied to claim 10 above, and further in view of Naruse et al. (US 20020104239; hereinafter Naruse; already of record from IDS).
In regards to claim 18, Ishii in view of Sun teaches of the machine according to claim 17.
However, Ishii in view of Sun do not specifically teach of wherein the electrical components include an electric motor driven by electrical power from the battery and the hydraulic components include a pump mounted to the electric motor with a coupling interposed between the pump and the electric motor, and with the pump and electric motor being installed longitudinally on one of the ladder side skirts on an opposite side of the center core portion from the operator cab installed on the other ladder side skirt.

Naruse, in the same field of endeavor, teaches of the electrical components include an electric motor driven by electrical power from the battery and the hydraulic components include a pump mounted to the electric motor with a coupling interposed between the pump and the electric motor, and with the pump and electric motor being installed longitudinally on one of the ladder side skirts on an opposite side of the center core portion from the operator cab installed on the other ladder side skirt (Figs 3, 5, Para 0033-0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine according to claim 17, as taught by Ishii in view of Sun, to include the electrical components include an electric motor driven by electrical power from the battery and the hydraulic components include a pump mounted to the electric motor with a coupling interposed between the pump and the electric motor, and with the pump and electric motor being installed longitudinally on one of the ladder side skirts on an opposite side of the center core portion from the operator cab installed on the other ladder side skirt, as taught by Naruse, in order to have the reduction in performance and life of the battery caused by the high temperature of the battery be prevented (Naruse Para 0008).
In regards to claim 9, the claim recites analogous limitations to claim 18, and is therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komiyama (US 20070214782) discloses of a hybrid construction vehicle that includes a plurality of interchangeable power sources.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663